                       Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 1 of 9



                   1    V/illiam E. Peterson, Bar No. 1528
                        Janine C. Prupas, BarNo.9156
                   2    SNELL & WILMER r.r.p.
                        50 West Liberty Street, Suite 510
                   J    Reno, Nevada 89501
                        Telephone: 77 5-7 85-5440
                   4    Facsimile: 77 5-785-5441
                        Email: wpeterson@swlaw.com
                   5           iprupas@swlaw.com
                   6    Attorneys   þr   Petitioners

                   7

                   I                                   UNITED STATES DISTRICT COURT
                   9
                                                             DISTRICT OF NEVADA
                  10

                  11
                        IN THE MATTER OF THE                                  CaseNo.     3:19-cv-00240-MMD-CBC

                  I2    PEE PEE POP TRUST, PEE PEE POP
           o
                        TRUST II, PEE PEE POP TRUST III, MAN
l<
()                13    CUB TRUST, MAN CUB TRUST II, MAN
E                       CUB TRUST III, DATED JULY 22,2013.
           ã@+
      lu          t4
           Ø ãn
,¿ fo tzà
      ; -È
           CoÈ
                  15
                              Comes now, John Hurry, Trustee of Pee Pee Pop Trust, Pee Pee Pop Trust        II,   Pee Pee Pop
           ¡Ê
(,)
H
           3ú,
                  I6   Trust III, Man Cub Trust, Man Cub Trust II and Man Cub Trust III dated July 22,2013
U)    l= o
                  t7   (collectively the "Trusts"), and Alpine Securities Corporation ("Alpine") and Scottsdale Capital

                  18
                       Advisors Corporation ("Scottsdale" and collectively the "Corporations") and files this Reply to

                  T9
                       Financial Industry Regulatory Authority, Inc.'s ("FINRA") Opposition to Motion to Remand.

                  20   I.     There is no X'ederal Question Jurisdiction

                  2t          FINRA's Opposition to Motion to Remand ("Opposition") is bottomed on the proposition

                  22   that the Trusts' Petition to the Nevada State Probate Court to Assume In Rem Jurisdiction over

                  23
                       the Trusts arises under federal law. FINRA claims this to be so because "the Trusts' claims

                  24   necessarily depend on the interpretation of FINM Rule 1017, which 'unavoidably involves

                  25   answeringfederal questions.     "' Opposition (Doc. 22) atp.2:2I-24. But the Trusts' petition
                       nowhere requests the probate court to interpret FINRA Rule 1017, nor does the relief requested
                  26

                  27
                       require any court to interpret that rule. Rule 1017 merely requires an applicant for change    of

                  28   ownership to name the new owners, their percentage ownership, and the sources of their funding
                     Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 2 of 9



                 1   for the purchase or recapitalization, all of which was provided in the Certificates of Trust and

                2    affidavit of Trust Counsel. Those documents pointed out that the former trusts that indirectly

                J    owned FINRA members Alpine and Scottsdale (through SCA Clearing LLC), was merely

                4    restructured from two trusts to six trusts for tax and estate planning purposes reasons, with the

                 5   same trustees and the same beneficiaries in the same ownership amounts. See               Affidavit of Eric L.

                 6   Johnson (Doc.       I-6 atp.27),      and FINRA Rule 1017 attached as Exhibit 1.

                 7          The issue presently before the court is not materially different from those presented in the

                 8   three district court cases cited in the motion to remand; Lickiss v FINRA,2011 WL 2471022 (D.

                 9   CaL 20l   l),   Go dfr ey v.   F IN RA, 20 1 6 WL 42249 5 6 (C.D. CaL 20l 6) and    Sp al ding   v. F IN RA, 2013

                10   V/L 1 1129396 (N.D. Ga.2013), and one additional               case,   Flowers v. FINRA, 2015 WL 9487450

                11   (S.D. Cal. 2015) which adopted the holdings and reasoning of the other three cases.

                T2          FINRA attempts to distinguish these cases on the ground that FINRA rules permitted
!()
é.
lJ
      rî
      l;ã
                13   court action to expunge FINRA disciplinary rules (without speciffing which court). But that fact

     eias I4
      I              is inelevant to the analysis because in each case FINRA argued (as it does here), that the issues
,z fo¡äP 15          raised federal questions relating to the meaning and interpretation of FINRA rules regarding the
      I ìå?Ê
c)    I
U)    t:  r'å
                T6   requirement to maintain and preserve records, and that jurisdiction lays with the federal court

                I7   under 28 U.S.C. $ 133          |   and28 U.S.C. $ 1aa1(a). The district courts rejected that argument in

                18   each case on the ground that there was nothing in FINRA rules that imposed on FINRA any duty

                19   or obligation to expunge records and the action was therefore not brought for the purposes                of
                20   asserting a violation of FINRA rules, interpreting FINRA rules, nor to enforce any FINRA rules,

                2t   but merely to obtain an adjudication of a state right of action to expunge records maintained by

                22   FINRA,    a   private corporation subject to both state and federal law. In Lickiss, the court also

                23   rejected an argument implicitly raised by FINRA here;              "FINM     takes the more generol position

                24   that, because it cannot have any duties outside those created by the Securities Exchange Act, this

                25   Court must have exclusive jurisdiction. But this begs the question: What duty does Mr. Lickiss

                26   seek to enforce     within the meaning of $ 78aa? "

                27           The court found no such duty under the act, nor did the court construe the plaintiff              s


                28   pleading as a claim for enforcement of, or for violation of the Securities Act or any NASD rules.

                                                                              -2-
                       Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 3 of 9



                   1   As such, the court held that FINRA could be sued in state court to expunge the plaintifPs

                   2   disciplinary records. Similarly here, a state court should be able to enter a decree that the trustees

                   J   may present a certification of trust to FINRA, as any other person, in lieu of a copy of the trust

                   4   instrument to establish the existence and terms of the trust.

                   5            A similar issue was presented to the federal district court in Godfrey v. FINRA, 2016WL

                   6   4224956 (C.D. Cal. 2016).In Godfrey, FINRA argued that the plaintiff s expungement action

                   7   required the court to interpret FINRA rules regarding discipline, enforcement, recordkeeping and

                   8   sanctions, and implicated FINRA's overall disciplinary framework, which included

                   9   administrative and judicial processes. As in Lickiss, supra, the court acknowledged that while

                  l0   FINRA had a duty to permanently maintain and publish records regarding final regulatory action,

                  11   there was nothing in the rules cited by FINRA that created any conesponding duty to expunge,

                  12   and therefore no need for the court to interpret any rules: "the    Courtfails to see how...Rule
  br      ã
                       83I2(c)(1) clearly establishes that ínþrmation relating to a person with the described
  El       i¿
                  13


E lpfix   l4           characteristics has no expiration date on the CRD. But the Court foils to see how Rule B3I2 is
' J rØ ã6
,z      i?î'ti    15   any   dffirent than S 78o-3(i)(I)(A); it requires the maintenance and availabílity of certain
Ê       I f*di-
  0()l
-l-!Ê      zþ
,El å             T6   inþrmation, but says nothing about any FINRA duty to expunge this information. " Likewise here,

                  T7   Rule 1017 cited by FINRA merely says that an application shall contain certain information, but

                  18   does not say that such information must be provided        in conjunction with a fulI-blown trust

                  t9   instrument protected from disclosure under Nevada law. The Trusts' position does not seek any

                  20   interpretation of Rule 1017, nor does the relief requested in the petition require any such

                  2l   interpretation.

                  22            ln Spalding v. FINRA, 2013 WL 1129396 (N.D. Ga. 2013), the court analyzed the issue in

                  23   the context of whether a substantial issue of federal law was presented. The court first observed

                  24   that " ftJhe rnere presence of afederal issue in a state cause of action does not automatically

                  25   confer federal-question   jurisdiction" unless the state claim necessarily "raises a statedfederal

                  26   issue, that is actually disputed, and substantial, whích afederal court may entertainwithout

                  27   disturbing any congressionally approved balance offederal and state judicial responsibilities. "

                  28   The court held that whether FINRA is obligated to expunge records pursuant to state law did not

                                                                         -3   -
                   Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 4 of 9



               1   present such an issue, and that normally "fact-bound and situation-specific issues like this one

               2   [expungementJ do not triggerfederal questíon jurisdiction." Adventure Outdoors, Inc., 552F.3d
               a
               J   1299   (llth   Cir. 2006); Empire Healthcare Assur., Inc. v. McVeigh,547 U.S. 677,700 (2006). The

               4   court also noted that there were no substantive requirements in the rules governing expungement,

               5   but only that expungement is available, and therefore the case presented no substantial issue of

               6   federal law. Likewise here, Rule 1017 merely requires disclosure of ownership and sources        of
               7   funding, but nothing else. FINRA Rule 1017 does not conflict with, or even implicate NRS

               8   164.400 regarding the manner in which such information may be presented to anyone in various

               9   contexts and circumstances.

              10           The holdings in the aforementioned cases are directly analogous to and applicable to this

              11   case. The Trusts' state court petition merely seeks a determination that    FINRA, as a person under

              I2   state law, and doing business in Nevada directly affecting these trusts is subject to Nevada law,
      o
tr
c)
H
       :_
       )o
              13   and that proof of the existence and terms of the trust is satisfied by presenting a certificate of the

     l* is$ A      trust with applicable provisions required by statute. Such determination does not, in any way
,z :ä â ùÈ
      Ø;6



      #iÊ ls
      Jc
                   require the state court to interpret or enforce any FINRA rules, any more than subjecting FINRA
C)
H
U)   l= *16
        g
                   to state expungement statutes requires courts to interpret or enforce any FINRA rules.

              t7            The Trusts are mindful that the Supreme Court interpreted the jurisdictional grant under

              18   Section 27 of the Securities Act ("federal courts have exclusive jurisdiction of all suits in equity

              T9   and actions at law brought to enforce any   liability or duty created by the Exchange Act or the
                                                                                             ooarising
             20    rules or regulations thereunder" (15 U.S.C. $ 78a(a) to correspond to the           under"

             2l    requirement for invocation of federal question jurisdiction under 28 U.S.C. $ 1331). See Merrill

             22    Lynch Píerce Fenner & Smithv. Manning, 136 S.Ct. 1562 (2016). But that judicial accretion to

             23    the body   ofjurisdictional common law in securities    cases is relevant and helpful to the Trusts'

             24    position here, as manifested by the very holding in that case, which remanded the case to state

             25    court for adjudication on the ground that the issue presented state law, and not federal law claims,

             26    even though the conduct at issue actually violated the federal securities laws and the complaint

             27    actually described such violation in support of the plaintiffls state law claims. At issue in Merrill

             28    Lynch was a claim for damages for engaging in "naked short sales" (sales of securities that the

                                                                     -4-
                          Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 5 of 9



                      I   seller did not own, possess or have a right to acquire). Such activity is prohibited by federal law,

                      2   but the plaintiff asserted only state law claims, although his complaint described, at length, the
                      a
                      3   violation of the federal securities laws.

                      4            The court affirmed the Third Circuit's decision remanding the case to state court. In

                      5   affirming, the court rejected Menill Lynch's proposed rule that any claim stating or describing              a

                      6   violation of the federal securities laws, raised federal questions "per se." The respondents argued

                      7   on the other hand, however, that federal jurisdiction attached only     if federal claims were actually
                      8   asserted, regardless of whether the source of the claims originated in federal duties. The court

                      9   rejected both proposals opting instead for the time honored rule that afederal question is

                     10   presented in two circumstances: First, and " [MJost directly, and most often, federal jurisdiction

                     11   attaches whenfederal law creqtes the cause of action asserted... [SecondJ But even when 'a claim

                     T2   /ìnds its origins' in state law, there   ís a special and small category of cases in which arising
ti
c,)
ñ
H
      I !-           13   under   jurisdiction still lies.' ...As this Court has explained, afederal court   has   jurisdiction of a

      I e?is         t4   stateJaw claim if   it 'necessaríly   raße[sJ a statedfederal ßsue, actuølly dßputed and
          v
,¿    r       á ùÈ
                     15   substantìøL, whích øfederalforum may entertøín wíthout dísturbing any congressionally
      II Ì¿?Ê
O     I       -u
H
U)    t:      ítú
                     t6   approved bølønce' offederal ønd state power."

                     T7            The Third Circuit applied that test to determine whether the claims asserted by the

                     18   plaintiff were subject to the exclusive jurisdiction of Section 27 of the Exchange Act, and

                     19   concluded that even though the complaint described a violation of the federal laws prohibiting

                     20   "naked sales," the complaint did not allege, nor did it require proof of any violation of federal

                     2t   law, and the order to remand was therefore affirmed.

                     22            Likewise, here, state law provides that trustees can prove the existence and terms of a trust

                     23   by providing a certificate of trust, in lieu of the actual trust instrument. That requirement

                     24   implements an important public policy of the state of Nevada to maintain the confìdentiality           of
                     25   trust documents. Se¿ Motion (Doc. 17) atp. 4, Doc. 1-1 at p.4, and Doc. 1-6 atp.4. There are no

                     26   FINRA rules (including Rule 1017) that speak to any requirement to produce trust instruments to

                     27   prove the existence of the trust or to identiff the beneficiaries or ownership of trusts. The

                     28   provision of trust certificates in satisfaction of that requirement does not raise any issue under the

                                                                              -5-
                            Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 6 of 9



                        1   Exchange Act, or FINRA rules. Nor is any substantial federal question raised by such issue, and

                        )   adjudication by the federal court, would, in fact, upset the congressionally approved balance of
                        a
                        J   federal and state power, as manifested by the important state policies intended to be implemented

                        4   by NRS 164.400, and the Ninth Circuit's holding that there is nothing in the Exchange Act or any

                        5   rules indicating that Congress intended to totally displace state law. See Motion (Doc. 17) and

                        6   authorities cited at p.12.

                        7           ln Merrill Lynch, supra, the Supreme Court reiterated the principles that: (1) jurisdictional

                        8   statutes are not to be read to expand beyond what the language permits out of respect for the

                        9   independence of state governments, (2) to abjure a broad reading      ofjurisdictional   statutes,

                       10   especially in the context of statutes conferring exclusive jurisdiction (i.e., to nanow the scope of

                       1l   the exclusivity), and (3) more importantly, in order to respect the oopower of the States to provide

                       l2   for the determination of controversies in their courts." All of these principles, in conjunction with
               a
k
o
F
          ,-Øã,
               Ë-      13   the aforementioned authorities strongly support a remand in this case.

     A:   P¡:S
     J rØ;6
                       t4   II.     There is No Diversity Jurisdiction
,z o;à3
   zÅz.i               15           FINRA's summary dismissal of the Trusts' objection to diversity jurisdiction is too facile.
          J¡       C
c)
d.
U)
               *16
               3
                            FINRA does not dispute that its petition under 28 U.S.C. $ 1331 is wholly insufficient on that

                       I7   score by identifying the trusts as the adverse parties and claiming their residence to be in Nevada.

                       l8   They also do not fairly address the "probate" exception to the exercise of diversity jurisdiction

                       T9   and blithely contend that this court can enter an in-rem order under the Nevada Probate Code,

                       20   instructing the trustees and relaxing the terms of the trust as to the disclosure of trust instruments.

                       2t          But how shall the court grant such relief that is "binding in rem upon the trust estate and

                       22   upon the ínterests of all beneficiaries vested or contingenr" INRS 164.015(6) and NRS 164.030]

                       23   in the absence of all interested parties as defined by Nevada law, who must be joined in the action

                       24   to effectuate such an order?   /d; NRS 155.010;   132.185. FINRA answers this objection by

                       25   arguing that no such claim (for instructions or to amend the trust) was pled, and further, without

                       26   citation, that the court has power to do so under the doctrine of supplementary jurisdiction. First,

                       27   contrary to FINRA's assertion, such claims formed an integral part of the removed petition as set

                       28   forth in the removed petition (Doc. 1-1). at pp.2:2-4,2:12-15 and 5:6-8. Second, an order

                                                                              -6-
                  Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 7 of 9



              I   directing trustees andlor relaxing or modifying terms of an intervivos Nevada trust constitute

              2   classic types, forms or requests for "pure probate" relief, relating to the internal affairs of an

              J   intervivos trust that falls squarely within the probate exception to the exercise of federal

              4   jurisdiction.   ,S¿¿   NRS 164.010, NRS 164.015 incorporating NRS 153.031(gXn) (instructing

              5   trustees and modifying trusts).1

              6           It is for this reason that the petition for removal with respect to diversity jurisdiction is

              7   also inadequate, in that under diversity jurisdiction, as opposed to federal question jurisdiction

              8   (which does not exist here), only entire actions may be removed, but not separate claims or

              9   components of an action. See discussion in Motion (Doc. 17) at pp. 7-8.

             10   III.    Conclusion

             tl           FINRA's arguments here essentially minor those advanced by Merrill Lynch, supra, and

             12   FINRA in Lickiss, supra, that anything related to transactions in securities implicates federal law,
!¡.    2
a)l
¡l     y     r3   and because FINRA is a Self-Regulating Organization under rules enacted under the Exchange
trl    ;á
E    Isi:*   t4   Act, anything related to FINRA's activities must also necessarily implicate federal law. The
g    î;ååË   15   courts, however, have recognized that state law is not preempted by the Exchange Act, nor does

3f ¿'        t6   everything FINRA does or omits to do implicate federal law. Removal jurisdiction over FINRA, a

             t7   private corporation, is determined in the customary way, and under the customary principles that:

             l8   (1) the removal statute is strictly construed against removal, (2) there is a strong presumption

             T9   against removal, (3) removal jurisdiction is rejected         if there is any doubt   as to the right   of
             20   removal, (a) all ambiguities are resolved in favor of remand, (5) jurisdictional statutes are not to

             2t   be read or construed beyond what their language permits, and            finally, (6) removal    statutes are not

             22   to be broadly construed.

             23           The petition filed by the Trusts asking the Nevada State Probate Court to assume In Rem

             24   Jurisdiction over the Trusts does not raise any federal questions because it does not seek or

             25

             26    IFINRA's summary dismissal of the Trusts' claims that in rem jurisdiction did not attach in the state court
                   because such jurisdiction was wrested away by the removal petition is a classic bootstrap argument. NRS
             27    164.010 states upon petition, the District Court "at the time of filing of the petition...shall assume in rem
                  jurisdiction over the trust." [n addition, prior to removal the state issued three orders assigning the case
             28    after ahearing had been schedule for June 12. See Doc. 1-6, pp. 178, 182-184.

                                                                       -7   -
                  Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 8 of 9



              1   require the probate court to interpret any FINRA rules, nor does it seek to enforce any rules, nor

             2    does   it allege any violation of any FINRA rules, nor does it raise any state or federal   issue that is

              J   actually disputed and substantial. The issue raised here is no different in scope or degree than

             4    those issues seeking to require FINRA to expunge records which federal courts have consistently

              5   held did not raise any substantial federal questions. Finally, the petition is fatally deficient with

              6   respect to establishing the requirements of diversity jurisdiction, which, even      if diversity were

              7   otherwise established, would not be suffrcient to obtain jurisdiction under the probate exception

              I   to the exercise of federal jurisdiction because diversity only actions may be removed, but not

              9   separate claims.

             10
                   Dated: July 8, 2019                                       SNELL & WILMER r.r.p
             11


             t2
t¡r   I                                                                By:                    'toy')
()I
ËElI :nî3-
             13                                                                      E. Peterson, No. 1528
      i¿
                                                                             Janine C. Prupas, No. 9156
> IHs:i      T4                                                              50 West Liberty Street, Suite 510
,zigi*i      15
                                                                             Reno, Nevada 89501
-,9llsjes
      vå.                                                                    Attorneys   þr   Petitioners
oãl Z        T6

             t7
             18

             t9
             20

             2t
             22

             23

             24

             25

             26

             27

             28

                                                                    -8-
                    Case 3:19-cv-00240-MMD-CBC Document 26 Filed 07/08/19 Page 9 of 9



                1

                                                     CERTIF'ICATE OF SERVICE
                2
                           I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                J
                    Court for the U.S. District Court, District of Nevada by using the Court's CM/ECF system.
                4
                    Participants in the case who are registered CM/ECF users will be served by the CMÆCF system.
                5
                           DATED: July 8,2019
                6

                7
                                                                                                          L.L.P

                8

                9

               10

               11


               t2
lr
C)
H
H
      lÏ-      13

\- I s?r $r+
   À: r 5* I
      J1Øõ
      JUàõ
,¿
      I   ìå? È15
(.)

U)    lå'      l6
               T7

               18

               I9
               20

               2l
               22

               23

               24

               25

               26

               27

               28

                                                                     -9-
